157 S.W.3d 347 (2005)
Danyle HURST, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 84606.
Missouri Court of Appeals, Eastern District, Division Two.
February 22, 2005.
Maleaner R. Harvey, St. Louis, MO, for Appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Lacey R. Searfoss, Asst. Attorney General, Jefferson City, MO, for Respondent.
Before PATRICIA L. COHEN, P.J. and KATHIANNE KNAUP CRANE and ROBERT G. DOWD, JR., JJ.

ORDER
PER CURIAM.
Danyle Hurst (Movant) appeals from the denial of his Rule 29.15 motion for post-conviction relief without an evidentiary hearing. In that motion, Movant sought to vacate convictions for possession of a controlled substance, Section 195.202, RSMo 2000, and unlawful use of a weapon, Section 571.030, RSMo 2000, for which Movant was sentenced to twelve years and ten years imprisonment, respectively. On appeal, Movant argues the trial court erred in denying Movant's Rule 29.15 without an *348 evidentiary hearing because (1) trial counsel was ineffective for failing to argue the validity of the unlawful use of a weapon charge for which Movant was convicted and appellate counsel was ineffective for arguing there was insufficient evidence to convict Movant because the evidence did not show Movant concealed a weapon outside a residence, and (2) trial counsel was ineffective for failing to file a motion for a new trial preserving the denial of Movant's motion to suppress physical evidence and appellate counsel was ineffective for failing to raise the claim that the trial court erred in denying Movant's motion to suppress physical evidence. We affirm.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion would have no precedential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 84.16(b).